DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/27/2021 has been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 5 and 11 have been amended. Claims 1, 5 and 14 are the independent claims. This Allowance is in response to the “AFCP2.0 Request with Amendments and Remarks” received on 4/6/2021.                   



Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 4/6/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 14-20 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 14-20 have been withdrawn.
With respect to the claim rejections on Claims 1-20 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-20 have been withdrawn.
                                  Allowable Subject Matter
With respect to Claims 1-20: Claim 1, 5, and 14 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining, at the primary computing device and based at least in part on the first internal data, first control data comprising at least one of first steering data or first acceleration data; transmitting, from the 
The allowable subject matter found in the Claim 5 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining, at the first computing device, vehicle state data associated with the vehicle; determining, at the first computing device and based at least in part on vehicle state data and the trajectory, internal data; determining, based at least in part on the internal data, control data; determining a difference between the trajectory and the vehicle state data; determining, based at least in part on the difference and the internal data, at least one of steering data or acceleration data, wherein the control data comprises at least one of the steering data or the acceleration data; transmitting, to a second computing device and from the first computing device, one or more of the internal data or the vehicle state data; and controlling, based at least in part on the control data, the vehicle to follow the trajectory”. 
Claim 14 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “receiving, from a first computing device and at a second computing device, internal data determined by the first computing device, wherein the internal data is based at least in part on first vehicle state data and a trajectory; determining, at the second computing device, a standby state associated with the second computing device at a first time; determining, at the second computing device, an active state associated with the second computing device at a second time after the first time; receiving, at the second computing device, the trajectory for a vehicle; determining, at the second computing device, a difference between the trajectory and second vehicle state data, the second vehicle state data comprising at least one of a current position associated with the vehicle, a current velocity associated with the vehicle, a plurality of previous positions associated with the vehicle, or a plurality of previous velocities associated with the vehicle; determining control data based at least in part on the difference and the internal data; and controlling, based at least in part on the control data and by the second computing device, the vehicle”. 
The closest prior art of reference is Golov (United States Patent Publication 2019/0193747). Golov is also redundant controller system, however Golov does not specifically state a system with the limitations as cited above.
Another prior art of reference is Maruyama et al. (United States Patent Publication 2019/0361419). Maruyama is also system and method for multiple 
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 5, and 14 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESS WHITTINGTON/Examiner, Art Unit 3669